
	

114 S2905 IS: Cyber Act of War Act of 2016
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2905
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2016
			Mr. Rounds (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require the President to develop a policy for determining when an action carried out in
			 cyberspace constitutes an act of war against the United States, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Cyber Act of War Act of 2016.
		2.Policy on when an action in cyberspace	 constitutes
			 an act of war against the United States
 (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the President shall—
 (1)develop a policy for determining when an action carried out in cyberspace constitutes an act of war against the United States; and
 (2)revise the Department of Defense Law of War Manual accordingly. (b)ConsiderationsIn developing the policy required by subsection (a)(1), the President shall consider the following:
 (1)The ways in which the effects of a cyber attack may be equivalent to the effects of an attack using conventional weapons, including with respect to physical destruction or casualties.
 (2)Intangible effects of significant scope, intensity, or duration. (c)Report (1)In generalThe President shall submit to the congressional defense committees the policy required by paragraph (1) of subsection (a) and a copy of the Law of War Manual revised pursuant to paragraph (2) of such subsection.
 (2)Congressional defense committeesIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a) of title 10, United States Code.  